Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

1.	This action is in response to the amendment, remarks filed on 03/29/2022 and the Examiner’s Amendment.
2.	The objection of specification has been withdrawn due to the amendment of the specification filed on 03/29/2022.
3.	The obviousness type of double patenting rejection has been withdrawn due to the Terminal Disclaimer filed on 6/6/2022.
4.	Claims 1, 11, 18 and 19 have been amended (See the Examiner’s Amendment).
5	Claims 1-20 are allowed. 
	EXAMINER’S AMENDMENT	
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joseph E. Mutschelknaus  (Reg. No. 63285 ) on 06/06/2022.
The application has been amended as follows:

In the claims:
Claims 1, 11, 18 and 19 have been amended.
The list of all claims are attached in the OA.APPENDIX document named:
Examiner’s  Amendment_17157958.


REASON FOR ALLOWANCE
7.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation a system for receiving an electronic communication identifying a request, the request specifying at least one interaction using a context; binding, in a runtime environment, a model of a collection of the models to dynamically construct, based on the context, an implementation of the model in the collection of the models, each model of the collection of the models specifying an atomic operation of an application; executing the implementation of the model to enable at least one user to perform the at least one interaction specified in the request using the runtime environment without disrupting any of the runtime environment or the application; and  directing the request to a next model in the collection of the models, the next model specifying a next valid operation.
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
Lai (US 7698398 B1 ) discloses:   Service Requesters may not know the requests have been received and processed by the Service Provider. This may result in potential financial loss. Green Pages--information model to store implementation information of business processes, service descriptions, and binding information. he use case requirements and technical constraints may be translated into Web Services components. These components may be grouped or categorized using the architecture framework, e.g. the components may be collapsed into service delivery, service management, Service Requester discovers business services dynamically via a SOAP Proxy from the Service Registry, Dynamic and extensible. As information and transactions are encapsulated in XML, they can be dynamically aggregated, transformed, and processed at real-time. Thus, the business services become more dynamic and easily extensible without rewriting the back-end systems.
Das (US 11288319 B1) discloses: the data intake and query system utilizes a late-binding schema while performing queries on events. One aspect of a late-binding schema is applying extraction rules to events to extract values for specific fields during search time;  Objects in data models can be arranged hierarchically in parent/child relationships. Each child object represents a subset of the dataset covered by its parent object. The top-level objects in data models are collectively referred to as “root objects.” the interaction engine disambiguates the ambiguous NL request based on the interaction recommendation , generates a notification that specifies the disambiguated NL request , and presents the notification  to the user.

Catakli (US 11061548 B1) discloses: Context sensitive user interfaces in an information Technology and security operations application.

Title: Context-aware role-based access control in pervasive computing systems, author: D Kulkarni, published on 2008.
Title: Asim: A performance model framework, author:  J Emer, published on 2000.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Friday from 8:00 A.M. to 4:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente  can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/              Primary Examiner, Art Unit 2196